 



Exhibit 10.01

FISHER SCIENTIFIC INTERNATIONAL INC.

2005 EQUITY AND INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

     THIS AGREEMENT is made by and between FISHER SCIENTIFIC INTERNATIONAL INC.,
a Delaware corporation (the “Company”), and [                    ] (“Optionee”),
as of [                    ].

RECITALS

     A. The Company has adopted and approved the Fisher Scientific International
Inc. 2005 Equity & Incentive Plan (the “Plan”), a copy of which is attached to
this Agreement; and

     B. The Committee appointed to administer the Plan has determined that
Optionee is eligible to participate in the Plan and that it would be to the
advantage and best interest of the Company and its stockholders to grant the
Option provided for herein to Optionee; and

     C. This Agreement is prepared in conjunction with and under the terms of
the Plan. Terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan; and

     D. Optionee has accepted the grant of the Option and agreed to the terms
and conditions hereinafter stated.

     NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE
PROMISES AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

4



--------------------------------------------------------------------------------



 



ARTICLE I
GRANT OF OPTION

Section 1.1 — Grant of Option.

     Subject to the provisions of this Agreement, the provisions of the Plan,
the provisions of [the Company’s current agreement relating to intellectual
property, confidential information, competitive activities, non-solicitation and
dispute resolution in effect at the time] between the Company and [          ],
the Company has granted effective [                    ] (the “Grant Date”) to
Optionee the right and option to purchase all or any part of [            ]
shares of common stock, par value $.01 per share (“Stock”), of the Company. The
Option granted pursuant to this Agreement is not intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

Section 1.2 — Exercise Price.

     The exercise price of the Option shall be $[   ] per share of Stock subject
to the Option.

ARTICLE II
VESTING AND EXERCISABILITY

Section 2.1 — Vesting and Exercisability.

     (i) Vesting Schedule. Except as otherwise provided herein or in the Plan,
the Option shall become 100 percent vested three years from the date of grant,
if Optionee has continuously provided services to the Company, a Subsidiary or
Affiliate or has been continuously employed by the Company, a Subsidiary or
Affiliate until such date. Prior to becoming 100 percent vested, the Option
shall become exercisable in three cumulative installments as follows and shall
remain exercisable until the tenth anniversary of the date of grant (the “Option
Term”), subject to the forfeiture provisions set forth in Section 2.2(a):

                          Date First Available %       Number of Shares   For
Exercise
[  ]%
      [    ]   [       ]
[  ]%
      [    ]   [       ]
[  ]%
      [    ]   [       ]

5



--------------------------------------------------------------------------------



 



     (ii) Accelerated Vesting. If the Optionee’s employment or service
terminates because of Optionee’s death or Disability during the Option Term, the
Option shall become 100 percent vested and exercisable (regardless of the extent
to which such Option was then vested) as of the date of termination of the
Optionee’s employment or service.

Section 2.2 — Expiration of Option.

     (a) Except as set forth herein or in subsections (b), (c), (d) or
(e) below, an Option may not be exercised unless the Optionee is then in the
employ of, maintains an independent contractor relationship with, or is a
director of, the Company or a Subsidiary or an Affiliate (or a company or a
parent or subsidiary company of such company issuing or assuming the Option in a
transaction to which Section 424(a) of the Code applies), and unless the
Optionee has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option.

     (b) If the Optionee’s employment or service terminates because of
Optionee’s death or Disability, all of the Optionee’s Options (regardless of the
extent to which such Options are then exercisable) shall be exercisable as of
such date of termination and remain outstanding until the expiration of the term
of the Option.

     (c) If the Optionee’s employment or service terminates upon the Optionee’s
retirement on or after the Optionee’s normal retirement date under any Company
or Affiliate qualified retirement plan, the portions of outstanding Options
granted to the Optionee that are exercisable as of the date of such termination
of employment or service shall remain exercisable until the earlier of (i) three
(3) years following the date of such termination of employment or service and
(ii) expiration of the term of the Option and shall thereafter terminate. All
additional portions of outstanding Options granted to such Optionee which are
not exercisable as of the date of such termination of employment or service,
shall terminate upon the date of such termination of employment or service.

     (d) If the Optionee’s employment or service is terminated for Cause, all
vested and unvested outstanding Options granted to such Optionee shall terminate
on the date of the Optionee’s termination of employment or service.

     (e) If the Optionee’s employment or service with the Company and its
Affiliates and Subsidiaries terminates (including by reason of the Affiliate or
Subsidiary which employs the Optionee ceasing to be an Affiliate or Subsidiary
of the Company) other than as described in subsections (b), (c) and (d) above,
the portions of outstanding Options granted to the Optionee that are exercisable
as of the date of such termination of employment or service shall remain
exercisable until the

6



--------------------------------------------------------------------------------



 



earlier of (i) 90 days following the date of such termination of employment or
service and (ii) expiration of the term of the Option and shall thereafter
terminate. All additional portions of outstanding Options granted to such
Optionee which are not exercisable as of the date of such termination of
employment or service, shall terminate upon the date of such termination of
employment or service.

ARTICLE III
EXERCISE OF OPTION

Section 3.1 — Manner of Exercise.

     (a) The Option, to the extent then vested and exercisable, shall be
exercisable by delivery to the Company of a written notice stating the number of
shares as to which the Option is exercised pursuant to this Agreement and a
designation of the method of payment of the exercise price with respect to Stock
to be purchased. An Option may not be exercised for less than 100 shares of
Stock (or the number of remaining shares of Stock subject to the Option if less
than 100).

     (b) The exercise price of the Option, or portion thereof, with respect to
Stock to be purchased, shall be paid in full at the time of exercise; payment
may be made in cash, which may be paid by check, or other instrument or in any
other manner acceptable to the Company. In addition, any amount necessary to
satisfy applicable federal, state or local tax requirements shall be paid
promptly upon notification of the amount due. The Committee may permit, in its
sole discretion, such amount to be paid in Stock previously owned by the
employee, or a portion of Stock that otherwise would be distributed to such
employee upon exercise of the Option, or a combination of cash and such Stock.

ARTICLE IV
MISCELLANEOUS

Section 4.1 — Transferability of Option.

     Unless the Committee determines otherwise, the Option is nontransferable
except by will or the laws of descent and distribution.

Section 4.2 — Taxes and Withholdings.

     Not later than the date of exercise of the Option granted hereunder,
Optionee shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Option. The Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to Optionee any obligations due to the
Company and federal, state,

7



--------------------------------------------------------------------------------



 



and local taxes of any kind required by law to be withheld upon the exercise of
such option.

Section 4.3 — Restrictive Covenants.

     If the Optionee engages in any conduct in breach of any noncompetition,
nonsolicitation or confidentiality obligations to the Company under any
agreement, policy or plan (including the Company’s current agreement relating to
intellectual property, confidential information, competitive activities,
non-solicitation and dispute resolution in effect at the time), then such
conduct shall also be deemed to be a breach of the terms of the Plan and this
Agreement. Upon such breach the Option shall be cancelled and, if and to the
extent the Option was exercised within a period of 18 months prior to such
breach, the Optionee shall be required to return to the Company, upon demand,
any cash or equity acquired by Optionee upon such exercise or sale.

Section 4.4 — Governing Law.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Optionee and the Optionee’s legal representative in respect of any questions
arising under the Plan or this Agreement.

Section 4.5 — Notices.

     Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Company at Liberty Lane, Hampton, New Hampshire
03842, Attention: Corporate Secretary, and to Optionee at the address set forth
below or at such other address as either party may hereafter designate in
writing to the other by like notice.

Section 4.6 — Effect of Agreement.

     Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Company.

8



--------------------------------------------------------------------------------



 



Section 4.7 — Conflicts and Interpretations.

     In the event of any ambiguity in this Agreement, any term which is not
defined in this Agreement or any matters as to which this Agreement is silent,
the Plan shall govern.

Section 4.8 — Amendment.

     This Agreement may not be amended in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
such party of a provision of this Agreement.

(Remainder of page intentionally left blank)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and Optionee has hereunto set Optionee’s
hand.

              FISHER SCIENTIFIC
INTERNATIONAL INC.
 
       

  BY:    

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature of Optionee:
[                    ]
 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Social Security Number

10